DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 19, 2021 has been entered.
 
Status of Claims
Claims 1-7, 9-16, and 18 remain pending, and are rejected.

Response to Arguments
Applicant’s arguments filed on 2/19/2021 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:
Applicant’s arguments filed on 2/19/2021 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are similar to Example 40, claim 1 of the Subject Matter Eligibility Examples as an improvement in data collection and they perform additional steps only when certain conditions are met. Comparisons are also made to Example 42, claim 1 as being more than merely storing and updating data by generating an exchange item based on agreement information.
Examiner respectfully disagrees. Example 40, claim 1 was found to be eligible because collection of data was limited to when an abnormal condition is reflected to avoid excess traffic volume on the network and hindrance of network performance. The claims improved network monitoring. The instant claims do not reflect the same changes as in Example 40, claim 1. Example 40 was directed to the technical process of collecting data, and specifically addressed the technical improvements of reducing 
Example 42, claim 1 was found to be eligible because the format of the information was automatically standardized, and a message was automatically generated whenever additional information is stored to all the users of the computer network. The instant claims do not compare to Example 42, claim 1. In the instant claims, data is merely stored, and the generation of the exchange item is merely a production of an electronic coupon. The instant claims are more alike to Example 42, claim 2, which was found to be ineligible. Similar to Example 42, claim 2, the agreement information is merely applying the storing/retrieving of data.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-7 and 9 are directed towards a method, which is a process. Claims 10-16 and 18 are directed towards a computer readable memory, which is an article of manufacture. Therefore, claims 1-7, 9-16, and 18 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of establishing and checking use agreements of exchange items:
establishing an agreement regarding extended use of first exchange items, wherein the agreement is established by exchanging agreement information that includes one or more of brand identifiers of a cross-brand utilization agreement, utilization restrictions for the first exchange items, first exchange item serial numbers, and first exchange item identifiers, wherein the extended use corresponding to a second type of use in accordance with one or more exchange item rules, wherein the first issues the first exchange items that are restricted to a first type of use and wherein the second issues second exchange items that are restricted to the second type of use;
generating an exchange item of the first exchange items, wherein the exchange item is associated for use with a first brand identifier of the brand identifiers in accordance with the agreement information;
storing the exchange item, the agreement, the agreement information, and an exchange item rule set that includes the one or more exchange item rules corresponding to the extended use of the first exchange items;
updating the agreement based on a change to the extended use to produce updated agreement information, wherein the change includes modifying at least one of the brand identifiers in the cross-brand utilization agreement and a rule of the exchange item rule set such that the extended use of the exchange item includes the at least one of the modified brand identifiers;
updating the agreement based on a change to the extended use to produce an updated agreement, wherein the change includes modifying one or more of brand identifiers in the cross-brand utilization agreement, product inclusions of the agreement, and special offers of the agreement;
storing the updated agreement;
receiving a request for use of the exchange item from a merchant of the exchange item marketplace network regarding a transaction by a user computing device, wherein the transaction is for a particular item, and wherein the request indicates a particular extended use, and includes merchant use information, wherein the merchant use information indicates the request is a cross-brand redemption request and wherein the merchant use information includes received agreement information and one or more brand identities;
determining whether an exchange item rule of the one or more exchange item rules enables cross-brand redemption of the one of the first exchange items;
when the exchange item rule enables cross-brand redemption of the one of the first exchange items:
determining whether the merchant is affiliated with the first or second issuing server based on the merchant use information;
when the merchant is affiliated with the second:
retrieving the updated agreement information;
verifying the received agreement information is substantially the same as the updated agreement information; 
when verified, interpreting the updated agreement to determine extended use parameters of the one of the first exchange items with the merchant regarding the particular item;
determining whether the particular extended use is in accordance with the extended use parameters;
when the particular extended use is in accordance with the extended use parameters, processing, by the marketplace server and in accordance with the extended use parameters, the request for use of the one of the first exchange items between the user and the merchant regarding the particular item.
The recited limitations above set forth the process for establishing and updating use agreements of exchange items. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions and managing personal behavior (e.g. following rules and instructions, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
marketplace server;
merchant server;
issuing server;
marketplace database of the exchange item marketplace network;
sending, by the marketplace server, the agreement information of to a user computing device of the exchange item marketplace network for storage in a digital wallet of the user computing device;
sending the updated agreement to a user computing device of the exchange item marketplace network for storage in a digital wallet of the user computing device;

Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While the claims may disclose the use of servers in a network, the devices used in the claims can be any generic computing device with a computing core and input devices as disclosed in pages 9-10 of Applicant’s specification. The additional technological elements are recited with a high level of generality, and do not implement the abstract idea in a manner that is integral to the claims, but to generally link the claims to a particular technological environment, such that the claims as a whole is more than a drafting effort to monopolize the abstract idea. There are no improvements to any technical field or the computing 

Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concepts (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a request…, etc.), performing repetitive calculations (determining whether…, etc.), and storing and retrieving data from memory (storing an agreement…, etc.) (see MPEP 2106.05(d)(II)).
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 10 (computer readable memory), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claim 1 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (method). As such, claim 10 is rejected for at least similar rationale as discussed above.

Dependent claims 2-7, 9, 11-16, and 18 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for the establishing and checking of extended use agreements for exchange items. Thus, each of claims 2-7, 9, 11-16, and 18 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
With respect to claims 2-7, 9, 11-16, and 18, the claims recite additional elements (posting task actions to external parties and selecting a winning bid), but they do not integrate the recited judicial fail to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Thus, dependent claims 2-7, 9, 11-16, and 18 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1 and 10.

Allowable Subject Matter
The claims are allowable over the prior art for the reasons as discussed in the previous Office Action mailed on 12/31/2020.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.J.K./             Examiner, Art Unit 3625        

/Jeffrey A. Smith/            Supervisory Patent Examiner, Art Unit 3625